Title: Thomas Jefferson: Note re. finances, 6 July 1821 to 10 Mar. 1824, 6 July 1821
From: Jefferson, Thomas
To: 

1821.July 6.my notes in banks wereUS.3000. & 2250}Indorsd by Th: J. RFarmer’s4000 & 2500June 27. 22500Virga1125Indorsd by B. Peyton1822.June 14.sent notes of renewalAug. 16.doOct. 20.doDec. 25.do1823.Mar. 21.[a month too lateApr. 24.June 26.July.1300 this is now 1600July.400 of this curtailed. remnd 3600Aug. 25.inclosed notes for renewalNov. 25inclosed do [a month too late1824.Mar. 10.do